J-S46027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 BENJAMIN ALEXANDER                       :
                                          :
                    Appellant             :   No. 83 EDA 2020

          Appeal from the PCRA Order Entered November 1, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-1019451-1990


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                      FILED: JANUARY 29, 2021

      Appellant, Benjamin Alexander, appeals pro se from the order entered

on November 1, 2019, that denied as untimely his fourth petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.

We affirm.

      The PCRA court summarized the procedural history of this case as

follows:

             [Appellant] was arrested and subsequently charged with
      two counts of first-degree murder, aggravated assault and
      possession of an instrument of a crime (“PIC”) in relation to the
      shooting deaths of David Cotton and Richard Mills on August 30,
      1990[,] in the city and county of Philadelphia. On July 24, 1991,
      following a jury trial presided over by the Honorable Joseph D.
      O’Keefe, [Appellant] was convicted of two counts each of first-
      degree murder, aggravated assault and PIC. On October 1, 1991,
      the trial court sentenced [Appellant] to a mandatory term of life
      imprisonment without parole for the first-degree murder bills and
      concurrent terms on the remaining bills. [Appellant] filed a timely
      notice of appeal.2 Following a direct appeal, the Superior Court
J-S46027-20


       affirmed the judgment of sentence on January 6, 1993, and
       [Appellant] failed to seek allocatur with the Pennsylvania Supreme
       Court.3

              2Following a thorough review of the case file, the
              exact date [of] the Notice of Appeal remains unclear.
              Regardless, it is undisputed that it was timely filed.

              3 Commonwealth v. Alexander, 626 A.2d 642 (Pa.
              Super. 1993) (unpublished memorandum).

              On January 26, 1996, [Appellant] filed his first pro se PCRA
       petition.   Counsel was appointed and subsequently filed an
       Amended PCRA Petition. Ultimately, the PCRA court formally
       dismissed the petition on March 23, 1998. The Superior Court
       affirmed the PCRA court’s dismissal on June 16, 1999 and the
       Pennsylvania Supreme Court denied allocatur on December 1,
       1999.4

              4 Commonwealth v. Alexander, 742 A.2d 198 (Pa.
              Super. 1999) (unpublished memorandum), appeal
              denied, 747 A.2d 896 (Pa. 1999).

             On January 20, 2009, [Appellant] filed his second pro se
       PCRA petition. Ultimately, the PCRA court dismissed the petition
       as untimely on March 10, 2009. [Appellant] did not file an appeal
       to [the denial of] his second PCRA petition. On April 12, 2011,
       [Appellant] filed his third pro se PCRA petition. The PCRA Court
       dismissed the petition as untimely on November 30, 2011.
       [Appellant] did not file an appeal to [the dismissal of] his third
       PCRA petition.

             On October 9, 2012, [Appellant] filed the instant pro se
       PCRA petition, his fourth, stylized as a writ of habeas corpus.[1]
       Pursuant to Pennsylvania Rule of Criminal Procedure 907,
       [Appellant] was served notice of this Court’s intention to dismiss
       his petition on August 26, 2019. [Appellant] submitted a response
       to the Rule 907 notice on September 13, 2019. On November 1,
____________________________________________


1 Appellant filed a “supplemental filing” on August 21, 2014, that was titled,
“Petition for Writ of Habeas Corpus Ad Subjiciendum.” The PCRA court also
addressed and disposed of it in its November 1, 2019 order dismissing
Appellant’s October 9, 2012 petition.

                                           -2-
J-S46027-20


        2019, the PCRA court dismissed his PCRA petition as untimely. On
        November 18, 2019, the instant notice of appeal was timely filed
        to the Superior Court.

PCRA Court Opinion, 12/20/19, at 1-2.

        Appellant’s assertion that this Court has jurisdiction because his claims

should be treated as a writ of habeas corpus and not a PCRA petition is

meritless. Claims that are cognizable under the PCRA must be considered

within the context of the PCRA. As we have explained in considering whether

habeas corpus petitions should be treated as PCRA petitions:


        It is well-settled that the PCRA is intended to be the sole means
        of achieving post-conviction relief.          42 Pa.C.S. § 9542;
        Commonwealth v. Haun, 32 A.3d 697 (Pa. 2011). Unless the
        PCRA could not provide for a potential remedy, the PCRA statute
        subsumes the writ of habeas corpus. [Commonwealth v. ]Fahy,
        [737 A.2d 214,] at 223–224; Commonwealth v. Chester, 557
        Pa. 358, 733 A.2d 1242 (1999). Issues that are cognizable under
        the PCRA must be raised in a timely PCRA petition and cannot be
        raised in a habeas corpus petition. See Commonwealth v.
        Peterkin, 554 Pa. 547, 722 A.2d 638 (1998); see also
        Commonwealth v. Deaner, 779 A.2d 578 (Pa. Super. 2001) (a
        collateral petition that raises an issue that the PCRA statute could
        remedy is to be considered a PCRA petition). Phrased differently,
        a defendant cannot escape the PCRA time-bar by titling his
        petition or motion as a writ of habeas corpus.

Commonwealth v. Taylor, 65 A.3d 462, 465-466 (Pa. Super. 2013).

        In his petitions, Appellant claims that his sentence is illegal and that

counsel was ineffective. Petition for Writ of Habeas Corpus, 10/9/12, at 1-8;

“Petition for Writ of Habeas Corpus Ad Subjiciendum,” 8/21/14, at 1-11.

These      claims   are    cognizable   under     the   PCRA.       42    Pa.C.S.

§ 9543(a)(2)(ii),(vii); Commonwealth v. Jackson, 30 A.3d 516, 518 (Pa.


                                        -3-
J-S46027-20


Super. 2011); Commonwealth v. Turner, 80 A.3d 754, 770 (Pa. 2013).

Accordingly, this Court and the PCRA court are constrained to review

Appellant’s petition within the context of the PCRA.

      It is well settled that the timeliness of a PCRA petition is a jurisdictional

threshold and may not be disregarded in order to reach the merits of the

claims raised in a PCRA petition. Commonwealth v. Lawson, 90 A.3d 1, 4

(Pa. Super. 2014). Effective January 16, 1996, the PCRA was amended to

require a petitioner to file any PCRA petition within one year of the date his

judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). A judgment

of sentence “becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S. § 9545(b)(3). Where a petitioner’s judgment of sentence

became final on or before the effective date of the amendment, January 16,

1996, a special grace proviso allowed first PCRA petitions to be filed by

January 16, 1997. See Commonwealth v. Alcorn, 703 A.2d 1054, 1056-

1057 (Pa. Super. 1997) (explaining the application of the PCRA grace proviso).

      However, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii), and




                                       -4-
J-S46027-20


(iii), is met.2 A petition invoking one of these exceptions must be filed within

sixty days3 of the date the claim could first have been presented. 42 Pa.C.S.

§ 9545(b)(2).

        Our review of the record reflects that Appellant’s judgment of sentence

became final on February 5, 1993, thirty days after this Court affirmed

Appellant’s judgment of sentence and time expired for Appellant to file an

appeal with the Pennsylvania Supreme Court.           42 Pa.C.S. § 9545(b)(3);

Pa.R.A.P. 1113(a).       Accordingly, Appellant’s judgment of sentence became

____________________________________________


2   The exceptions to the timeliness requirement are:

        (i)    the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii)  the facts upon which the claim is predicated were unknown
        to the petitioner and could not have been ascertained by the
        exercise of due diligence; or

        (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or the
        Supreme Court of Pennsylvania after the time period provided in
        this section and has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).
3 Until recently, a petition invoking an exception was required to be filed within
sixty days of the date the claim could have been presented. However, Act
146 of 2018 amended 42 Pa.C.S. § 9545(b)(2), and Section 9545(b)(2) now
provides that a PCRA petition invoking a timeliness exception must be filed
within one year of the date the claim could have been presented. See 2018
Pa.Legis.Serv.Act 2018-146 (S.B. 915), effective December 24, 2018, § 2 and
§ 3 (“[T]he amendment ... shall apply to claims arising on Dec. 24, 2017 or
thereafter.”). Because Appellant’s instant PCRA petition was filed prior to the
effective date of this provision, it is inapplicable to our analysis.

                                           -5-
J-S46027-20


final prior to the effective date of the PCRA amendments.              However,

Appellant’s instant PCRA petition filed on October 9, 2012, does not qualify for

the grace proviso as it was neither Appellant’s first PCRA petition nor was it

filed before January 16, 1997.    Thus, the instant PCRA petition is patently

untimely.

      As previously stated, if a petitioner does not file a timely PCRA petition,

his petition may nevertheless be received under any of the three limited

exceptions to the timeliness requirements of the PCRA.              42 Pa.C.S.

§ 9545(b)(1). If a petitioner asserts one of these exceptions, he must file his

petition within sixty days of the date that the exception could be asserted. 42

Pa.C.S. § 9545(b)(2). In order to be entitled to the exceptions to the PCRA’s

one-year filing deadline, “the petitioner must plead and prove specific facts

that demonstrate his claim was raised within the sixty-day time frame” under

Section 9545(b)(2).    Commonwealth v. Carr, 768 A.2d 1164, 1167 (Pa.

Super. 2001).

      Appellant presents the following issues for our review, which we present

verbatim:

      I. WHETHER THE LOWER COURT JUDGE ABUSED ITS
      DISCRETION, COMMITTEED AND ERROR OF LAW, AND VIOLATER
      HER OATH OF OFFICE ,IN FAILING TO DECIDE A NON-WAIVABLE
      CLAIM OF AND ILLEGAL SENTENCE, WHERE THE PROCEDURE OF
      JURISDICTIONAL RESTRAINT ON AND UNTIME;Y WRIT OF
      HABEAS CORPUS WAS DICTIM, citing BURTON AMICUS
      ARGUMENT WHERE SENTENCE WAS NOT AUTHORIZED BY
      STATUTE, AS A MATTER OF LAW.




                                      -6-
J-S46027-20


       II. WHETHER THE DECISION IN MONTGOMERY V LOUISANNA
       SURROUNDING ISSUE OF ILLEGAL SENTENCE, IMPOSED
       ABSENCE STATUTORY AUTHORIZATION, SET A PRECIDENT,
       COMPELLING PCRA STATE COURTS TO GRANT RELIEF, AS
       ESTABLISHED IN EX-PARTE SIEBOLD et.al.

Appellant’s Brief at 4, (verbatim).4

       Claims of illegal sentences must be presented in a timely PCRA petition

or   fit   within   one   of   the   exceptions   to   the   PCRA   time-bar.   See

Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999) (claims challenging

legality of sentence are subject to review within PCRA, but must first satisfy

PCRA’s time limits). As explained previously, Appellant’s instant PCRA petition

is patently untimely. In his petition, Appellant attempts to satisfy the newly

recognized constitutional-right exception to the PCRA time-bar by citing to

Martinez v. Ryan, 123 S.Ct. 1309 (2012). This Court, however, has made

clear that “while Martinez represents a significant development in habeas

corpus law, it is of no moment with respect to the way Pennsylvania courts

apply the plain language of the time bar set forth in section 9545(b)(1) of the

PCRA.” Commonwealth v. Saunders, 60 A.3d 162, 165 (Pa. Super. 2013).

       Moreover, in his brief on appeal, Appellant attempt to invoke an

exception to the time-bar on the basis of Montgomery v. Louisiana, 136

S.Ct. 718 (2016), and Ex Parte Siebold, 100 U.S. 371 (1880). Appellant’s

Brief at 12-15. In Montgomery, the United States Supreme Court held that

its decision in Miller v. Alabama, 132 S.Ct. 2455 (2012), applies retroactively

____________________________________________


4 Although Appellant also raised claims of ineffective assistance of counsel in
his petitions, Appellant does not raise those claims on appeal to this Court.

                                           -7-
J-S46027-20



to cases on collateral review. Montgomery, 136 S.Ct. at 736. Miller held

that it is unconstitutional for state courts to impose an automatic life sentence

without the possibility of parole upon a homicide defendant for a murder

committed while the defendant was a juvenile. Miller, 132 S.Ct. at 2460.

However, Miller is inapplicable to Appellant, who was an adult at the time he

committed murder. Arrest Report, 10/15/90, at 1.5 Further, Appellant has

not pointed to any law in support of his contention that Montgomery applies

to all cases involving allegedly unconstitutional sentences.      Therefore, we

reject Appellant’s contention that he is eligible for relief under Montgomery,

and conclude that the PCRA court properly dismissed his PCRA petition.

       Because the instant PCRA petition was untimely and no exceptions

apply, the PCRA court lacked jurisdiction to address the claims presented and

grant relief. See Commonwealth v. Fairiror, 809 A.2d 396, 398 (Pa. Super.

2002) (holding that PCRA court lacks jurisdiction to hear untimely petition).

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/29/21


____________________________________________


5The arrest report reflects that the murders occurred in 1990, and Appellant’s
date of birth is February 26, 1951.

                                           -8-